Citation Nr: 1501835	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-31 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for chronic thoracolumbar strain.

2.  Entitlement to an initial compensable disability rating for residuals of second metacarpal fracture of the right hand.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to November 2002. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for chronic thoracolumbar strain and assigned a 20 percent disability rating, effective November 29, 2010.  Additionally, in a November 2011 rating decision, the RO granted service connection for residuals of second metacarpal fracture of the right hand and assigned a noncompensable disability rating, effective November 29, 2010.  Subsequently, in a January 2013 rating decision, the RO assigned an earlier effective date of December 17, 2009 for the grant of service connection for chronic thoracolumbar strain.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in October 2013.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's increased rating claims for chronic thoracolumbar strain and residuals of second metacarpal fracture of the right hand.

The Veteran contends that his chronic thoracolumbar strain and residuals of second metacarpal fracture of the right hand are worse than the disability ratings currently assigned.  The Veteran was last afforded a VA spine examination to assess his chronic thoracolumbar strain in July 2011 and a VA hand and finger conditions examination to assess his residuals of second metacarpal fracture of the right hand in September 2011.  At the October 2013 hearing, the Veteran reported that his back condition had worsened in the past few years.  Specifically, he reported such symptoms as pain, difficulty with daily activities and work, tingling sensation and pain radiating from his back down his leg, spasms, and numbness in the legs and feet.  Additionally, the Veteran said an emergency care doctor ordered him to three days of bed rest in July.  He also reported that he wore a back brace at work.  Furthermore, he reported that he received a referral for a chiropractor and physical therapy from his private physician.  He also reported that he was given anti-inflammatories and muscle relaxers.  

Additionally, the Veteran reported that he believed the VA examination assessing his right hand condition was inadequate.  He reported that he had difficulty bending his finger and shooting pain.  He also reported that he had to wear a finger splint for two to three weeks.  Further, he stated that he had hand numbness.

In this particular case, the July and September 2011 VA examinations are too remote in time to address the current severity of the Veteran's service-connected chronic thoracolumbar strain and residuals of second metacarpal fracture of the right hand, as the Veteran has reported worsening of his symptoms.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand these matters to afford the Veteran an opportunity to undergo VA examinations to assess the current nature, extent and severity of his chronic thoracolumbar strain and residuals of second metacarpal fracture of the right hand.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Lastly, a remand is also necessary to obtain outstanding private medical records.  The record reflects that the Veteran was receiving periodic treatment for his claimed conditions at Lexington Urgent Care up through September 2013.  At the hearing, the Veteran reported that he was just treated for his back condition the day before his hearing at Lexington Urgent Care.  Because it appears that there may be outstanding private medical records dated after September 2013 that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) The AMC/AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his back and right hand/finger disabilities.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith, including Lexington Urgent Care records.  

All attempts to procure any outstanding treatment records should be documented in the claims file.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2013).  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2) After completing the foregoing, the AMC/AOJ should schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected residuals of second metacarpal fracture of the right hand.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should write a comprehensive report discussing the current severity of the Veteran's residuals of second metacarpal fracture of the right hand, with particularity to the criteria for the appropriate diagnostic codes (5229).  Additionally, range of motion of the digit should be performed.  Further, the examiner should note if there is ankylosis of the individual digit.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) In addition, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his chronic thoracolumbar strain.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's chronic thoracolumbar strain.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected chronic thoracolumbar strain is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment, erectile dysfunction, and/or left lower extremity radiculopathy as a result of his back disability.  

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

In addition, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected disabilities, to include chronic thoracolumbar strain and for residuals of second metacarpal fracture of the right hand.  In particular, the examiner should describe what types of employment activities would be limited because of that service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AMC/AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, the AMC/AOJ should readjudicate the Veteran's claims.  The RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




